      Case 2:12-cv-00184-wks Document 686 Filed 04/16/21 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


JANET JENKINS, ET AL.,                 :
                                       :
          Plaintiffs,                  :
                                       :
          v.                           :     Case No. 2:12-cv-184
                                       :
KENNETH L. MILLER ET AL.,              :
                                       :
          Defendants.                  :

      ORDER RE: EMERGENCY MOTION TO STAY CIVIL ACTION AGAINST
  DEFENDANT LISA MILLER, MOTION TO TAKE DEPOSITION OF DEFENDANT
   LISA MILLER, AND MOTION FOR EXTENSION OF TIME TO FILE ANSWER
                      (ECF Nos. 667, 671, 674)
     Before the Court is Defendant Lisa Miller’s Emergency

Motion to Stay and Plaintiff Janet Jenkins’ Motion to Take the

Deposition of Defendant Lisa Miller. Lisa Miller is currently

confined at the Niagara County Jail in Lockport, New York, and

is facing a criminal superseding indictment filed in the United

States District Court for the Western District of New York. On

March 26th, this Court ordered that discovery in the case close

within 61 days. ECF No. 668. On April 1, Lisa Miller moved to

stay the case.

     “[T]he power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). “The person seeking a stay ‘bears the burden of
      Case 2:12-cv-00184-wks Document 686 Filed 04/16/21 Page 2 of 4



establishing its need.’” Louis Vuitton Malletier S.A. v. LY USA,

Inc., 676 F.3d 83, 97 (2d Cir. 2012) (quoting Clinton v. Jones,

520 U.S. 681, 708 (1997)). Where a defendant confronts both

civil and criminal cases, “[a] stay can protect a civil

defendant from facing the difficult choice between being

prejudiced in the civil litigation, if the defendant asserts his

or her Fifth Amendment privilege, or from being prejudiced in

the criminal litigation if he or she waives that privilege in

the civil litigation.” Id. Thus, though a stay in a civil case

has been characterized as an extraordinary remedy, “[a] district

court may stay civil proceedings when related criminal

proceedings are imminent or pending, and it will sometimes be

prudential to do so.” Id.

     Both parties agree that the Second Circuit has acknowledged

several factors that may serve as a “rough guide” in deciding

whether or not to stay civil proceedings:

     1) the extent to which the issues in the criminal case
     overlap with those presented in the civil case; 2) the
     status of the case, including whether the defendants have
     been indicted; 3) the private interests of the plaintiffs
     in proceeding expeditiously weighed against the prejudice
     to plaintiffs caused by the delay; 4) the private interests
     of and burden on the defendants; 5) the interests of the
     courts; and 6) the public interest.

Louis Vuitton, 676 F.3d at 99 (citing Trs. of Plumbers &

Pipefitters Nat’l Pension Fund, 886 F. Supp. 1134, 1139

(S.D.N.Y. 1995) (footnotes omitted)). The parties both agree


                                    2
      Case 2:12-cv-00184-wks Document 686 Filed 04/16/21 Page 3 of 4



that the issues in the criminal and civil cases have

considerable overlap, and that Lisa Miller has been indicted

criminally. The parties also agree that Jenkins has a legitimate

interest in the expeditious resolution of her case. Lisa Miller

claims that the denial of a stay would burden her, but Jenkins

claims that this is a “problem of her own making” and that the

other co-defendants may wish to proceed with the case

expeditiously. The parties dispute whether the public interest

and the interests of the courts weigh in favor of staying.

     The Court grants Lisa Miller’s motion and denies Janet

Jenkins’ motion. The Court has examined the various factors and

finds that, given the imminent nature of the proceedings against

Lisa Miller, it would be a substantial burden upon her to have

to defend herself in the civil proceeding as well as the

criminal proceeding. Jenkins has already moved to depose her,

and she would not be able to participate in discovery in the

civil case while facing the criminal prosecution. Though the

Second Circuit has acknowledged that a defendant has “no

absolute right not to be forced to choose between testifying in

a civil matter and asserting his Fifth Amendment privilege[,]”

Louis Vuitton, 676 F.3d at 98 (quoting Keating v. Office of

Thrift Supervision, 45 F.3d 322, 326 (9th Cir. 1995)), the Court

considers Lisa Miller’s Fifth Amendment privilege to be one of

the most important factors in this case.

                                    3
      Case 2:12-cv-00184-wks Document 686 Filed 04/16/21 Page 4 of 4



     In conclusion, the Court grants Lisa Miller’s Motion to

Stay (ECF No. 671) and denies Plaintiff’s Motion to Take

Deposition of Defendant Lisa Miller (ECF No. 674). The Court

further denies Lisa Miller’s Motion for Extension of Time to

File Answer and/or Responsive Pleadings and Initial Disclosures

(ECF No. 667) as moot, because the case against her is now

stayed. The Court also requires counsel to file memoranda within

10 days as to whether the remainder of the case should either

proceed to motions or trial or be stayed pending resolution of

the criminal case involving Lisa Miller.



     DATED at Burlington, in the District of Vermont, this 16th

day of April, 2021.



                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  U.S. District Court Judge




                                    4
